Judgment reversed upon the law and a new trial granted, costs to appellant to abide the event. While we are of opinion that the published article was a fairly accurate report of the proceedings in the Magistrate’s Court, privileged under the provisions of section 337 of the Civil Practice Act, we think it cannot be said as matter of law that the head lines of the article, read in connection therewith, are not libelous. This was for the jury. Young, Rich, Kapper and Hagarty, JJ., concur; Seeger, J., dissents.